The evidence authorized the verdict. The court did not err in overruling and dismissing the certiorari theretofore sanctioned.
                         DECIDED NOVEMBER 1, 1940.
The evidence shows that the officer arrested the defendant about 1:45 o'clock p. m. on September 21, 1939. In the car in which the defendant was traveling were his child, eight or nine years old, on the way from school, and three hundred yellow sheets known as lottery or "number-game" tickets, which tickets were on the front floor-board of the car and under the defendant's feet. These tickets were dated September 21, 1939, and were in at least five or six different handwritings. Upon being questioned the *Page 469 
defendant stated that he was "picking up" for Tom Bradley for five dollars per week. He contended he received the tickets from a woman who threw the package in the car. It was admitted that the number game was in operation on that date. The evidence disclosed that the tickets were written by writers in triplicate, a tissue sheet retained by the writer, a white sheet delivered to the purchaser, and a yellow sheet to be transmitted to headquarters. The evidence was sufficient to prove that the defendant was acting as a "pick-up" man in the lottery of a number game. Thereby he was aiding and abetting in the crime of lottery as charged in the accusation.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.